Wright, J.
— There are insuperable obstacles which prevent the passing upon the many questions made by counsel. The bill refers to certain exhibits. These are not in the record. The cause was heard on petition and proof, but the proof is not here. It is true that some six months after the cause was decided, and after this appeal, the parties argued that certain evidence was introduced, and they set out what one witness testified ; but they do not pretend that this was all the testimony. The clerk certifies that this is all the evidence found by him on the record, but it no where appears, by implication even, -that all the proof presented to the court below is before us. Under such circumstances, we will not undertake to pass upon this decree.
It is true that a petition undenied is to be taken as confessed. But the extent and import of such confession is not unfrequently measured by the exhibits attached. These are not before us. Not only so, but where proof is introduced which destroys the case made by the bill, (though there be no answer,) relief should be denied. (Adkins v. Faulkner, 11 Iowa, 326.) Then, again, it is the duty of appellant to bring before us all the evidence upon which the decree was rendered. (Garner v. Pomroy, Id. 149, and cases there cited.)
Affirmed.